                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 D. DWAYNE TUCKER,

        Plaintiff,                                  Case No. 17-13427
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge R. Steven Whalen

 VOLKSWAGEN, et al.,

        Defendants.


      ORDER GRANTING IN PART DEFENDANTS’ MOTION TO COMPEL [29]


        Plaintiff D. Dwayne Tucker brings a claim under the Americans with Disabilities Act

against DAKO, Volkswagen, and a Volkswagen employee. Tucker says he requested a reasonable

accommodation in the workplace so he could continue to perform despite vision problems

stemming from diabetes. Currently, the parties are nearing the end of the discovery period.

       As part of the discovery in this case, Defendants wish to depose Tucker’s treating

physician. And they successfully completed about two hours of the treater’s deposition. But

communication, scheduling, and payment issues have frustrated attempts to complete it. In sum,

Defendants subpoenaed the treater but to no avail, so Defendants moved to compel her appearance.

       The main sticking point is the treater’s fee. The treater seeks a “reasonable fee” per Rule

26(b)(4)(E)(i). Defendants believe this physician is simply entitled to the statutorily provided

witness fee because they only intend to question her as a fact witness.

       On October 31, 2018, the Court heard oral argument on the motion. The treating physician

did not respond to the motion and did not appear for the hearing. For the reasons stated more fully

on the record, the Court GRANTS IN PART Defendants’ motion to compel (ECF No. 29).

Accordingly, Tucker’s treating physician is to appear for the completion of her deposition either
on the presently scheduled date of November 7, 2018 or an alternate date mutually agreed upon

by the parties. It is further ordered, that the treating physician is entitled to a reasonable fee of $200

per hour for her time spent at the deposition.

        SO ORDERED.

                                                 s/Laurie J. Michelson
                                                 LAURIE J. MICHELSON
                                                 UNITED STATES DISTRICT JUDGE


Date: November 1, 2018


       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, November 1, 2018, by electronic and/or ordinary mail.


                                                 s/William Barkholz
                                                 Case Manager




                                                    2
